Citation Nr: 0416351	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the cervical spine at C-2.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 

INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In that decision, 
the RO granted an increased evaluation from zero percent to 
20 percent for the veteran's service-connected residuals of a 
fracture of the cervical spine at C-2.  Inasmuch as the 20 
percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation is 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for his service-connected residuals of a 
fracture of the cervical spine at C-2.  Unfortunately, the 
Board finds that additional development is required before it 
can adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings involving the cervical spine.  The revised rating 
criteria became effective September 26, 2003.  68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  The new criteria include a 
revision of 38 C.F.R. § 4.71a, to include Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the cervical spine and 
thoracolumbar spine.  68 Fed. Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating the veteran's disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate the veteran's 
claim under the new criteria.  In this regard, the veteran 
should be scheduled for an appropriate VA examination to 
determine the nature and severity of his service-connected 
cervical spine disability, to include any orthopedic and 
neurological manifestations, so that it may evaluate this 
disability under the revised rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); see also 
38 U.S.C.A. § 5103A.

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  At his December 2003 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he was 
currently receiving outpatient treatment at the Greenville VA 
Medical Center, but that these records had not been obtained 
and considered by the RO.  As a result, the Board finds that 
the RO should obtain these records.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Greenville 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected cervical spine disability from 
2003 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his cervical spine disability 
will be rated and be given an opportunity 
to submit additional evidence or argument 
in support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected residuals of a fracture 
of the cervical spine at C-2, including 
any orthopedic and neurological symptoms.  
The claims folder, including a copy of 
this Remand, must be made available to 
the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability, to include whether there is 
related neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should also describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
existence of any ankylosis of the 
cervical spine should also be identified.

The examiner should note that normal 
ranges of motion of the cervical spine 
for VA purposes are 0 to 45 degrees of 
flexion, 0 to 45 degrees of extension, 0 
to 30 degrees of left and right lateral 
flexion, 0 to 45 degrees of left and 
right rotation, and 0 to 80 degrees of 
left and right lateral rotation.  See 
Schedule for Rating Disabilities 
effective September 26, 2003, Plate V, 
Range of Motion of Cervical and 
Thoracolumbar Spine.  68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

If intervertebral disc syndrome is 
identified as part of the service-
connected cervical spine disability, the 
examiner should note the total duration 
of any incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

4.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  The RO should then 
review the veteran's claim of entitlement 
to an evaluation in excess of 20 percent 
for residuals of a fracture of the 
cervical spine at C-2.  In doing so, the 
RO should consider the amendments to VA's 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, effective September 26, 
2003. 68 Fed. Reg. 51,454- 51,458 (Aug. 
27, 2003) as well as the rating criteria 
in effect prior to the change.  If the 
examination shows evidence that the 
service-connected disability involves 
intervertebral disc syndrome, the RO 
should also consider whether a higher 
evaluation is appropriate under 
Diagnostic Code 5243.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




